This appeal presents the question as to whether or not petitioner (appellant) is entitled to bail.
We refer to the opinion in the case of Griswold v. State, ante, p. 583, 20 So.2d 54, for a preliminary statement of the rules by which we are guided.
We need only here add that we have carefully scrutinized the testimony sent up here in this case. And, further, that upon such testimony we have no hesitancy in declaring that no court would allow a verdict to stand fixing appellant's punishment at death by electrocution — or any other method.
By analogy, then, it is at once apparent that appellant is entitled to bail in such reasonable amount as he can furnish insuring his appearance at the trial on any indictment that may be returned against him.
It follows that the order and judgment of the lower court denying the prisoner bail is reversed, and the prisoner is hereby ordered released upon his furnishing bail in a reasonable amount, as above, conditioned and approved as the law requires.
Reversed and remanded with instructions.